DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 12/14/21, has been entered. Claims 1, 4, 7-9, 11, 13, and 17-20 are pending and under examination. Claims 2-3, 5-6, 10, 12, and 14-16 are cancelled. Claims 1, 4, 7, 11, 13, 17 and 20 are amended.

Withdrawal of Objections/Rejections
3.  The following are withdrawn from the Office Action, filed 07/14/21:
The objection of claim 12, found on page 2 at paragraph 4, is moot in light of Applicant’s cancellation thereof.

The rejection of claims 3-7 and 14-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite found on page 3 at paragraph 6, is withdrawn in light of Applicant’s amendments thereto or is moot in light of Applicant’s cancellation thereof.

The rejection of claims 5 and 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form found on page 5 at paragraph 8, is moot in light of Applicant’s cancellation thereof.

The rejection of claims 1-3, 8-9, 12-14, and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. 2015 (US 2015/0238544), found on page 33 at paragraph 14, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-5, 8-9, 12-15, and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by McKenzie et al. 2014 (US 2014/0328803), found on page 34 at paragraph 15, is withdrawn in light of Applicant’s amendments thereto.


Maintained Rejection: Claim Rejections - 35 USC § 112
4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.  Claims 1, 4, 7-9, 11, 13, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Instant claims are drawn to method(s) of treating a patient having or at risk for a disorder (see claim 20) and/or a Clostridium difficile Infection (CDI) and/or Vancomycin Resistant Enterococci (VRE) infection (see claims 1 and 13) comprising receiving a value of a microbiome disruption index (MDI) corresponding to a fecal microbiota of said patient, wherein said MDI is representative of a divergence in microbial taxonomic diversity between said fecal microbiota of said patient and fecal microbiota of one or more healthy subjects, wherein said one or more healthy subjects do not have said MDI is the product of the divergence in alpha diversity between said fecal microbiota of said patient and said fecal microbiota of said one or more healthy subjects, and the beta diversity of said fecal microbiota of said patient relative to said fecal microbiota of one or more healthy subjects.
Consequently, it is the Office’s position that (1) the independent claims, even as amended, each still constitute a "broad generic claim” based on generically claimed patients (e.g. “at risk for” essentially does not exclude anyone); and/or the generically claimed disorders (see claim 20); and/or generically claimed microbiome disruption index (MDI) including generically claimed alpha and beta diversity metrics and values and no requirement on what characteristics (i.e. what data; what classification level) to collect and calculate; and/or generically claimed compositions comprising generically claimed live, non-pathogenic fecal bacteria; and (2) the claimed genus has substantial variation because of the numerous options and combinations of options permitted.  
MPEP §2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Further, MPEP §2163 states that the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification describes/defines the calculation for MDI in multiple, mutually exclusive ways. For example, the specification defines the “microbiome disruption index” as a measure of the divergence of the taxonomic structure of an intestinal or fecal microbiota of a subject from the taxonomic structure of an intestinal or fecal microbiota from one or more healthy individuals, see [0056]; and then at [0057] the specification also defines MDI to embody a measure of the difference in species richness, or number of taxa, between a fecal microbiota of a subject and fecal microbiota of one or more healthy subjects and can include a measure of divergence in alpha diversity; and also that the measure of divergence in alpha diversity and (7) the product of the 
The specification does not adequately describe the use of any diversity metrics other than the Shannon Index for alpha diversity and the Jensen-Shannon divergence for beta diversity (but, claims 7 and 17, are included in this rejection because of the other written description issues raised) and does not adequately describe the use of any definition of MDI other than an MDI calculated by multiplying the average difference in alpha diversity for a sample and each of several poorly described stool donors by the average beta diversity between a sample and each of the stool donors wherein undisrupted communities are generally found between an MDI of 0 and 1, and disrupted communities have an MDI of greater than 1 (i.e. #7 above; see Figure 4). The specification does not adequately describe a nexus between the mathematical combination of a Shannon Index and a Jensen-Shannon Index to obtain a threshold value of 1, and any other combination of indices wherein the claimed threshold value is still meaningful. Therefore, a threshold of 1 is meaningless without more guidance on the data to use and/or the calculation to be made.  The specification does not adequately describe the level at which the Shannon Index was calculated (e.g. species, genus, family, class, order, etc.; see Jones et al., below).  The specification describes the MDI was calculated using 63 of OpenBiome’s universal stool donors (e.g. [0413]), but does not actually identify which 63 or provide the average diversity determined/used such that the skilled artisan could then use the same numbers for validation and/or to calculate an MDI for another data set and/or calculate MDI for another patient sample. The flow charts in Figures 9 and 10, do not provide sufficient guidance regarding data 
With regards to the limitation wherein MDI is the product of the divergence in alpha diversity between said fecal microbiota of said patient and said fecal microbiota of said one or more healthy subjects, and the beta diversity of said fecal microbiota of said patient relative to said fecal microbiota of one or more healthy subjects in newly amended independent claims, it is noted that even this calculation could yield a variety of distinct numbers based on, inter alia, how many (i.e. “one or more”) healthy subjects are included; what the healthy subject is defined as (i.e. the actual diversity numbers used); the means by which the diversity is evaluated (e.g. 16S rRNA vs. CFUs/ml on agar plates); what classification level is used (i.e. phylum vs. genus); and/or which indices are employed (e.g. Shannon vs. Simpson vs. Chao1 vs. Bray-Curtuss, etc.).  Thus, as set forth above, the threshold value of “1” is meaningless without specific guidance on how to calculate the MDI, using what data, at what level and what reference samples for healthy controls. Consequently, even after the skilled artisan has assessed an alpha diversity of a particular patient’s sample, there is insufficient guidance as to what to compare this measured alpha diversity to, such that the skilled artisan could then calculate the divergence between and/or a beta diversity and/or an MDI and/or apply the appropriate threshold in order to make an appropriate decision with regards to treatment, as required by the claims. In addition, there is insufficient guidance on what to administer following any decisions being made, based on the generically claimed compositions which are art-recognized as having a lack of standardization (see Jones et al. below) and encompass composition comprising as zero adequately described species representative of the breadth and diversity of methods in the genus claimed.
 Further, the specification describes that most data analysis was performed using in house python code (e.g. [0367]), but does not provide the code. The specification describes an analysis of data from patients having recurrent Clostridium difficile infections (rCDI) and/or vancomycin-resistant Enterococcus (VRE) infections receiving allogenic fecal microbiota transplants (FMT) from an OpenBiome universal donor as compared to patients receiving autologous fecal microbiota transplants as a placebo treatment to show that FMT is an effective therapy for rCDI (e.g. [0370]) and decolonization of VRE (e.g. [0371]). However, the specification also states that patients with severe or severe/complicated CDI were removed from the analysis because “...the nature of the disease at that state is significantly different...”(e.g. [0370]) and “...of the significant physiological differences between standard and severe CDI...” (e.g. [0371]). 
Thus, the specification provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated (e.g. unpredictability between rCDI and severe/complicated CDI such that the latter had to be removed from the calculation), and accordingly, provides evidence which indicates even skilled artisans could not reliably predict the operability in the invention of any additional species (e.g. unrelated disorders such as rheumatoid arthritis and/or diabetes) other than those disclosed.  The specification describes the MDI is applicable to data from patients undergoing hematopoietic stem cell transplantation at risk of developing blood stream infections to identify which patients should receive FMT (e.g. see Example 10).  identifies patients undergoing hematopoietic stem cell transplantation at risk for a blood stream infection, as required in newly amended claim 11 (i.e. patients were already identified and the MDI was used to recommend who should undergo FMT). 
Furthermore, the specification does not adequately describe a nexus between results obtained for treating rCDI and/or VRE with FMT, and the incredible breadth and diversity of other disorders found in claim 20 including any/all infectious diseases, autoimmune diseases, allergic diseases and/or neurological diseases. The specification defines treating as “... (i) completely or partially inhibiting a disease, disorder or condition, for example, arresting its development; (ii) completely or partially relieving a disease, disorder or condition, for example, causing regression of the disease, disorder and/or condition; or (iii) completely or partially preventing a disease, disorder or condition from occurring in a patient that may be predisposed to the disease, disorder and/or condition, but has not yet been diagnosed as having it”; emphasis added. However, the specification does not adequately describe any methods of treatment wherein any condition treated was completely inhibited, relieved, or prevented because even some of the patients receiving allogenic FMT did not achieve the primary endpoint of a lack of recurrence of CDI at 8 weeks and/or were still colonized with VRE (e.g. see Examples 6, 7 and 8). The specification describes a strong prediction of patients colonized with VRE was not demonstrated (e.g. Examples 8 and 9, and Figure 6).  The specification states the MDI may not capture the relevant microbiome differences when 
Furthermore, the specification describes fecal microbiota transplants (FMT) in general, but does not adequately describe what structural elements were actually found in the administered compositions and/or does not provide a nexus between the OpenBiome universal donor and the breadth and variety encompassed by the generically claimed “...a preparation of live non-pathogenic fecal bacteria...”. The specification generically states that the composition may have as little as one member selected from several genera (e.g. [0198]) and/or individual species (e.g. [0199]), but these paragraphs do not adequately describe any required structural elements (i.e. any particular required species) for maintaining the claimed functional properties thereof (i.e. completely preventing a condition claimed), and thus, there is no evidence to support these generic statements. Thus, there is insufficient guidance on what to administer following any decisions made by assessing MDI.
Consequently, based on the lack of information within the specification, there is evidence that (1) structure-function correlations between completely preventing any of the claimed disorders in general, or CDI and VRE specifically, comprising measuring a patient’s fecal microbiota and calculating an MDI using all metrics of alpha diversity combined with all metrics of beta diversity, at any level of classification, using any data available, and comparing it to an arbitrary threshold in order to make a decision regarding administering as little as one live non-pathogenic fecal bacterium; have not yet been identified; and/or (2) a sufficient number and variety of representative species for the numerous options and combinations of options to constitute possession of the reducing the recurrence of Clostridium difficile infections and/or decolonization of VRE comprising assessing fecal microbiota diversity with an MDI calculated based on a combination of a Shannon’s diversity index (alpha-diversity) and Jensen-Shannon divergence (beta-diversity), and then performing an allogenic fecal microbiota transplant (i.e. a full complement of a healthy bacterial consortium); as “representative” for all of the other options and combinations of options encompassed by the broad and variable generic claims.  Therefore, it remains the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus of treatment methods claimed.
With regards to the state of the art, methods for treating one of more of the claimed conditions comprising assessing microbial diversity and administering therapeutic compositions comprising preparations of live non-pathogenic fecal bacteria, was still under development and thus necessarily unpredictable. First, with regards to assessing microbial diversity, the art supports that even a skilled artisan requires information regarding the “healthy” controls to compare any given disease state to, and thereby calculate and/or evaluate any diversity index.  For example, Jones et al. 2015 (US 2015/0238544) teach the term “microbiota” refers to the human microbiome which comprises bacteria, fungi, viruses and archaea (e.g. [0025]) and that there are more than 1000 different species of bacteria that reside in a healthy gastrointestinal tract (e.g. [0028]). Jones teaches each individual has a personalized gut microbiota of 500 to 5000 or more species of bacteria, fungi, viruses, archaea and other microorganisms, up to generates a different number depending on the level at which the assessment is done, for example, at the family level as compared to either the phyla or species levels (emphasis added; see e.g. [0108]). Thus, Jones supports that even a skilled artisan would require more guidance with regards to how to calculate and use the claimed MDI.
Second, with regards to the claimed therapeutic compositions, it is the Office’s position that administering fecal bacteria, including fecal microbiota transplantation (FMT), is not an art-recognized treatment for the breadth and variety of disorders claimed in claim 20 ranging from acne, AIDS, and Alzheimer’s Disease to Rett Syndrome, SIDS, and schizophrenia, as the art does not even recognize any methods for completely inhibiting, relieving, or preventing most of the conditions identified. With specific regards to Clostridium difficile infections, Jones et al. 2015 (US 2015/0238544) teach the traditional treatment for Clostridium difficile infections is antibiotics (e.g. [0031-0033]) with fecal transplantation (FT) being practiced as a last resort for some patients with recurrent CDI (e.g. [0034]). Jones teaches the problem with FT is that the material for the FT is not standardized and that even when donors are selected as healthy at the time of donation, that this is not adequate to assure both the quality and viability of the microbes to be transplanted (emphasis added; e.g. [0034]). Jones teaches there is a need for standardized pre-processed material to be administered that would assure quality and viability of the product for the patient in need thereof (e.g. [0035]).  Jones teaches human fecal material is by nature variable (i.e. unpredictable) between donors and even varies from day-to-day in the same donor and based on the expected number and diversity of microbes, it is not feasible to test and delineate the entire fecal microbiome in a sample and even less feasible to determine the effect of individual species of microbes on a given disease in general, or even CDI in particular (e.g. [0071]; and Example 11, donors 1-5). Thus, Jones supports that the skilled artisan requires guidance on what to administer for a particular disease condition. Therefore, the state of the art also provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated, and accordingly, provides evidence which indicates even skilled artisans could not reliably predict the operability in the invention of any species other those disclosed.  Thus, the state of the art does not provide adequate written description support for which options and which combinations would predictably retain their functional abilities for treating the array of disorders claimed; thus the only way to determine if the combination works is empirical testing of each and every option (i.e. each combination of alpha and beta diversity metrics; and/or each therapeutic composition administered).  
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).  Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is 
Applicant’s Arguments
6. Applicant improperly argues both 112(a) written description and 112(a) enablement rejections together. However, as these are, similar, but independent rejections, arguments pertaining to each will be addressed for each rejection individually. For example, arguments against 112(a) written description appear to include:

Amending to recite “...a patient having or at risk for ... CDI... or ... VRE...” renders rejections regarding scope of subject matter moot (Remarks, page 9). 

The specification provides adequate direction for a skilled person to perform the relevant MDI calculation and obtain the threshold value at using Shannon diversity index combined with Jensen Shannon Divergence (Remarks, pages 10-11).

The specification demonstrates that the MDI obtained by practicing the claimed subject matter has been employed in the successful treatment of CDI and VRE patients ([0409]-[0411] and Example 6) Additionally, the instant specification provides that the MDI obtained by practicing the claimed subject matter has been employed in the prediction of blood disorders in patients undergoing hematopoietic stem cell transplant (HSCT); ([0422]-[0423] and Example 10; Remarks, page 11).

The Examiner’s allegation the instant specification “does not adequately describe a nexus between the mathematical combination of a Shannon Index and a Jensen-Shannon Index to obtain a threshold value of 1”, is unfounded; (Remarks, page 11). 

The Examiner additionally alleges that “[t]he specification states the MDI may not capture the relevant microbiome differences when there are likely other differences, extrinsic to their microbiome, that are driving whether or not patients would respond to therapy (e.g. Figure 5 and [0377]).” ... is unfounded because the instant Specification states that “this analysis [AUC calculation] is complicated by the fact that FMT is such a successful therapy that there are very few samples in the unsuccessful cure section making it challenging to identify merely acknowledging the existence of factors extrinsic to the microbiome that affect human health and then proceeds to explain that high rate of success observed when practicing the claimed subject matter complicates analysis by the AUC technique (emphasis added; see Remarks, page  11). 

The Examiner’s concerned is misplace with regards to at which level to analysis is done (Remarks, page 12).

The instant Specification expressly provides, with regard to treatment of CDI and VRE, that “[t]he primary endpoint for clinical cure of rCDI is defined as prevention of infection recurrence at 8 weeks. The primary endpoint for VRE colonization is defined as clearance of VRE colonization at the first follow-up visit (first follow-up visit is less than 6 weeks after FMT for all patients).” Specification at paragraph [0409]. (Remarks, page 12).

The Examiner’s allegation that “even some of the patients receiving allogenic FMT did not achieve the primary endpoint,” does not alter the fact that the instant Specification has documented successful treatment in the vast majority of patients treated with the claimed subject matter. An expectation that all patients would be treated is an unreasonable expectation and would be accepted as an unreasonable expectation by one skilled in the art. (Remarks, page 13).

The instant specification has provided an explanation for allegedly not demonstrating a prediction of patients co-colonized with VRE and CDI, and has adequately described the successful application of the claimed subject matter in the treatment of patients. (Remarks, page 13).

The specification clearly describes ‘sufficient identifying characteristics’ and ‘methods of making the claimed invention’ to demonstrate ‘actual reduction to practice’ for written description, see paragraph [0234] and thus one of skill in the art could obtain such a composition (Remarks, pages 14-16). 

Response to Arguments
7.  Applicant’s arguments have been fully considered but are not persuasive because, as set forth above, the specification lacks both adequate structure-function correlations and a sufficient number and variety of representative species to constitute possession of the entire broad and variable genus claimed. More specifically: 
	With regards to arguments A, B, C, D and G the Office notes that such 
With regards to argument A, and independent claims 1 and 13, the Office disagrees and notes that “...at risk for...” does not actually exclude anyone from the patient population. Thus, the argument is also not persuasive for independent claims 1 and 13 because all individuals, to some degree, would be at risk for developing (i.e. would not actually have to have) an infectious disease such as CDI and/or VRE. Thus, it remains the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus of treatment methods claimed because of the lack of guidance provided in the instant specification and/or claims.
	With regards to arguments B and D, the Office again disagrees and reminds Applicant that independent claims 1, 13, and 20 are not limited to an MDI calculated by combining the Shannon and Jensen-Shannon indices, but rather encompass any alpha diversity metric combined with any beta diversity metric to generate any threshold value, for which no guidance is provided. Thus, the argument is not germane to independent claims and the rejection is maintained for reasons of record. With regards to dependent claims 7 and 17 that do, it is noted that this is but one issue raised in the overall rejection. Therefore, the argument is also not persuasive because even claims 7 and 17 are missing critical information including at what level to compare the samples (e.g. phylum, class, genus, species, etc.) and what data to use (e.g. 16s RNA OTUs) for which health donors (e.g. what is the healthy signature for the calculation) in order to calculate any MDI with any meaningful metric and then subsequently administer which therapeutic composition for which condition. With regards to the missing nexus (see 
	With regards to arguments C, and claims 1 and 13, the treatment efficacy is not the key issue, but rather how does one of skill in the art calculate the MDI in order to make the decision with regards to administering the treatment. For example, the MDI (i.e. a mathematical calculation based on collected data compared to a healthy reference control) per se has nothing to do with the success or failure of the treatment per se; but rather, it is the therapeutic composition which affects treatment efficacy.  Thus, this argument is also not persuasive because of the lack of species (i.e. zero adequately described full examples) within the broad and variable genus (e.g. all alpha diversity indices combined with all beta diversity indices leading to administration of generically claimed therapeutic compositions) to constitute possession of the entire genus as claimed.  It is noted that merely reporting an MDI (i.e. data in graphs; Examples 6 and 10) without an explanation of how to calculating it (i.e. what data, what index, what healthy sample) is not adequate because it does not provide the skilled artisan to make similar assessments. With regards to the use of MDI employed in the prediction of blood infections in patients undergoing hematopoietic stem cell transplant (HSCT); the Office agrees but notes the discrepancy with amendments in claim 11 (i.e. 
	With regards to argument E, as noted by Applicant, the specification was quoted precisely. Thus, this argument not germane as Applicant acknowledges the specification says exactly what the Examiner quoted. The examiner reiterates these statements support the level of unpredictably in the art to which the invention pertains.
	With regards to argument F, it is noted that the Examiner’s concern was not for the skilled artisan to perform an assessment using comparable levels (e.g. species to species), but rather that there is no guidance and/or restriction in the claims for which level (e.g. phyla to phyla vs. family to family vs. species to species) is to be used. Thus, this argument is not persuasive because the Examiner maintains that each choice would lead to a mathematically distinct outcome thereby rendering the choice of threshold critical (and missing in independent claims) for any particular patient status for making the subsequent decision to treat.  Therefore, it remains the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus of treatment methods claimed because of the lack of guidance provided in the instant specification and/or claims.
With regards to the endpoints (argument G), it is noted that the features upon which applicant relies are not recited in the rejected claims (i.e. the claim encompasses In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, it remains the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus of treatment methods claimed because of the lack of guidance provided in the instant specification and/or claims.
	With regards to argument H, Applicant is reminded that THEY defined treating to encompass complete prevention and thus it is not, contrary to Applicant’s assertion, the Examiner’s unreasonable expectation, nor one from the skilled artisan, but rather based on the manner in which Applicant has defined their invention. Thus, this argument is misguided.
	With regards to argument I, Applicants explanation of why the prediction was not shown does not negate that the prediction was not shown. Thus, this argument is not persuasive because it supports the Office’s position regarding the level of unpredictability in the art. 
	With regards to argument J, the Office disagrees and notes the invention is fundamentally a method of treatment, yet what was actually administered to the patients is poorly described, as set forth above. Thus, this argument is not persuasive because it does not point to support in the specification for what was in the therapeutic composition used to treat patients, which is art-recognized as lacking in standardization (see Jones above). Furthermore, Applicant is reminded that without any limitations in the claims (i.e. as written), the therapeutic composition, based on the specification, may include any and all preparations of live non-pathogenic fecal bacteria including as little as one 
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive. Accordingly, it remains the Office’s position that even one of skill in the art would not accept the disclosure of a single method of reducing the recurrence of Clostridium difficile infections and/or decolonization of VRE comprising assessing fecal microbiota diversity with an MDI comprising a combination of Shannon’s diversity index (alpha-diversity) and Jensen-Shannon divergence (beta-diversity) and then performing an allogenic fecal microbiota transplant (i.e. a full complement of a healthy bacterial consortium), if said MDI is greater than 1; as “representative” for all of the other options and combinations of options encompassed by the broad and variable generic claims.  Therefore, it remains the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus of treatment methods claimed and the rejection is maintained.


Maintained Rejection: Claim Rejections - 35 USC § 112
8.  Claims 1, 4, 7-9, 11, 13, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.   The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether undue experimentation is In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The nature of the invention is method(s) of treating a patient having or at risk for a disorder (see claim 20) and/or a Clostridium difficile Infection (CDI) and/or Vancomycin Resistant Enterococci (VRE) infection (see claims 1 and 13) comprising receiving a value of a microbiome disruption index (MDI) corresponding to a fecal microbiota of said patient, wherein said MDI is representative of a divergence in microbial taxonomic diversity between said fecal microbiota of said patient and fecal microbiota of one or more healthy subjects, wherein said one or more healthy subjects do not have the disorder; and administering first (see claims 1 and 20) and/or second doses (see claim 13) of therapeutic compositions comprising a preparation of live non-pathogenic fecal bacteria of one or more healthy subjects to said patient based on said value of said MDI.  Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the full scope of the claimed methods, with a reasonable expectation of success, because it would not be predictable from the disclosure of one particular species what other species may or may not work; see MPEP 2164.03. In the instant 
Breadth of the claims: The broadest reasonable interpretation of the claims covers numerous (i.e. essentially all) subjects because “at risk for” does not appear to exclude anyone.  Further, for claim 20, the method(s) of treating several distinct patient populations having one or more unrelated disorders, including any/all infectious diseases, autoimmune diseases, allergic diseases and/or neurological diseases, such as Acne, AIDS Enteropathy, AIDS-related Gastroenteritis, Alopecia Totalis, Alzheimer’s Disease, Amyloidosis, Amyotrophic Lateral Sclerosis, Ankylosing Spondylitis, Anorexia, Antibiotic Associated Colitis, Asperger’s Syndrome, Attention Deficit Disorder (ADD), Attention Deficit Hyperactivity Disorder (ADHD), Autism Spectrum Disorder (ASD), Behcet’s Syndrome, Chronic Clostridium difficile Infection (CDI), Chronic constipation, Chronic Depression, Chronic Fatigue Syndrome (CFS), Chronic Idiopathic Pseudo Obstructive Syndrome, Chronic Inflammation Demyelinating Polyneuropathy, Chronic Nausea, Chronic Urticaria, Coeliac Disease, Collagenous Colitis, Colonic Polyps, Constipation Predominant FBD, Crohn’s Disease, Cryptogenic Cirrhosis, Cyclic Vomiting, Dermatitis Herpetiformis, Diabetes, Familial Mediterranean Fever, Fatty Liver, Functional Bowel Disease (FBD), Gastroesophageal Reflux, Gillian-Barre Syndrome, Glomerulonephritis, Haemolytic Uraemic Syndrome, Halitosis, IBS constipation-predominant, IBS diarrhea/constipation alternating, IBS diarrhea-predominant, IBS pain-predominant, Idiopathic Thrombocytopenic Purpura (FTP), Idiopathic/Simple Constipation, Indeterminate Colitis, Inflammatory Bowel Disease (IBD), Irritable bowel syndrome (IBS), Juvenile Diabetes Mellitus, Lyme Disease, Manic Depressive Illness, Staphylococcus Aureus (MRSA) infection, comprising receiving a value of a microbiome disruption index (MDI) corresponding to a fecal microbiota of the patient, encompassing any and all microbes (e.g. viral, bacterial, protozoan, fungal, archaea etc.) wherein said MDI is representative of a divergence in microbial taxonomic diversity between said fecal microbiota of said patient and fecal microbiota of one or more healthy subjects, calculated with one or more different metrics for alpha and beta diversity; and administering a therapeutic composition comprising any and all preparations of live non-pathogenic fecal bacteria including as little as one isolated, purified, or cultured microorganism selected from the group Clostridium, Bacillus, Collinsella, Bacteroides, Eubacterium, Fusobacterium, Propionibacterium, Lactobacillus, Ruminococcus, Escherichia coli, Gemmiger, Desulfomonas, Peptostreptococcus, Bifidobacterium, Coprococcus, Dorea, and Monilia, and/or as little as at least one fecal microorganism selected from the group consisting of Bacteroides fragilis ssp. vulgatus, Collinsella aerofaciens, Bacteroides fragilis ssp. thetaiotaomicron, Peptostreptococcus productus II, Parabacteroides distasonis, Fecalibacterium prausnitzii, Coprococcus eutactus, Collinsella aerofaciens III, Peptostreptococcus productus I, Ruminococcus bromii, Bifidobacterium adolescentis, Gemmiger formicilis, Bifidobacterium longum, Eubacterium siraeum, Ruminococcus torques, Eubacterium rectale, Eubacterium eligens, Bacteroides eggerthii, Clostridium leptum, Bacteroidesfagilis ssp. A, Eubacterium biforme, Bifidobacterium infantis, Eubacterium rectale III-F, Coprococcus comes, Pseudoflavonifractor capillosus, Ruminococcus albus, Dorea formicigenerans, Eubacterium hallii, Eubacterium ventriosum I, Fusobacterium russi, Ruminococcus obeum, Eubacterium rectale, Clostridium ramosum, Lactobacillus leichmannii, Ruminococcus callidus, Butyrivibrio crossotus, Acidaminococcus fermentans, Eubacterium ventriosum, Bacteroides fragilis ssp. fragilis, Bacteroides AR, Coprococcus catus, Aerostipes hadrus, Eubacterium cylindroides, Eubacterium ruminantium, Eubacterium CH-1, Staphylococcus epidermidis, Peptostreptococcus BL, Eubacteriumlimosum, Tissirella praeacuta, Bacteroides L, Fusobacterium mortiferum I, Fusobacterium naviforme, Clostridium innocuum, Clostridium ramosum, Propionibacterium acnes, Ruminococcusflavefaciens, Ruminococcus AT, Peptococcus AU-1, Bacteroides fagilis ssp. ovatus, Bacteroides L-l, L-5; Fusobacterium nucleatum, Fusobacterium mortiferum, Escherichia coli, Gemella morbillorum, Finegoldia magnus, Peptococcus G, -AU-2; Streptococcus intermedius, Ruminococcus lactaris, Ruminococcus CO Gemmiger X, Coprococcus; Eubacterium tenue, Eubacterium ramulus, Bacteroides clostridiiformis ssp. clostridliformis, Bacteroides coagulans, Prevotella oralis, Prevotella ruminicola, Odoribacter splanchnicus, Desuifomonas pigra, Lactobacillus G, and Succinivibrio A.
Therefore, without sufficient guidance on which of the elements are required, for example, how to calculate MDI in the claims for which microbes; and/or which indices at which level of classification to use for alpha and/or beta diversity metrics and how to combine the indices; and/or which threshold values based on which indices corresponding to which disorders; and/or what constitutes a healthy control; and/or what needs to be in the preparation of non-pathogenic fecal bacteria, to maintain their claimed functions (i.e. to treat, inhibit, relieve, and/or prevent which disorders), an extensive and non-routine amount of experimentation would be require to determine which of the options actually work (e.g. which data, which indices, in which combination, for which disorders, using which therapeutic compositions). Accordingly, undue experimentation would be required to practice the claimed invention, with a reasonable expectation of success because while enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed and such guidance has not been provided in the instant specification, as set forth above.  
Amount of direction provided by Inventor and Existence of Working Examples: The specification defines the calculation for MDI in multiple, mutually exclusive ways. For example, the specification defines MDI “microbiome disruption index” as a measure of the divergence of the taxonomic structure of an intestinal or fecal microbiota of a subject from the taxonomic structure of an intestinal or fecal microbiota from one or more healthy individuals, see [0056]; and then at [0057] the specification also defines MDI to embody a measure of the difference in species richness, or number of taxa, between a fecal microbiota of a subject and fecal microbiota of one or more healthy subjects and can include a measure of divergence in alpha diversity; and also that the measure of divergence in alpha diversity is derived using fecal microbiota from multiple healthy individuals by determining an average difference between the species richness of the subject’s fecal microbiota and that of each healthy individual; and may be calculated using the Shannon Diversity Index or Simpson’s Index. At [0058] the specification also states MDI embodies a beta diversity of a fecal microbiota of a subject relative to a fecal microbiota of one or more healthy individuals including incorporating a measure of the difference in a taxonomic abundance profile between a fecal microbiota of a subject and fecal microbiota of one or more healthy subjects, and may be calculated as a measure of Jensen-Shannon divergence.  Next, the specification describes that MDI embodies both a measure of divergence in alpha diversity and beta diversity between a fecal microbiota of a subject and the fecal microbiota of multiple healthy individuals and can be the product of a measure of divergence in alpha diversity and the beta diversity between a fecal microbiota of a subject and the fecal microbiota of one or more healthy individuals, represented by the provided formulas.  Which appears to state the beta diversity is the and (7) the product of the average difference in alpha diversity between a sample and each of the stool donors by the average beta diversity between a sample and each of the stool donors.  However, the specification does not sufficiently disclose the use of any diversity metrics other than the Shannon Index for alpha diversity and the Jensen-Shannon for beta diversity and does not sufficiently disclose the use of any definition of MDI other than an MDI calculated by multiplying the average difference in alpha diversity between a sample and each of the stool donors by the average beta diversity between a sample and each of the stool donors wherein undisrupted communities are generally found between an MDI of 0 and 1, and disrupted communities have an MDI of greater than 1 (i.e. #7 above; see Figure 4). The specification does not sufficiently disclose a nexus between the mathematical combination of a Shannon Index and a Jensen-Shannon Index to obtain a threshold value of 1, and any other combination of indices wherein the claimed threshold value still has any meaning. The specification states the MDI was calculated using 63 of OpenBiome’s universal stool donors (e.g. 
 Further, the specification states that most data analysis was performed using in house python code (e.g. [0367]), but does not provide the code. The specification discloses an analysis of data from patients having recurrent Clostridium difficile infections (rCDI) and/or vancomycin-resistant Enterococcus (VRE) infections receiving allogenic fecal microbiota transplants (FMT) from an OpenBiome universal donor as compared to patients receiving autologous fecal microbiota transplants as a placebo treatment to show that FMT is an effective therapy for rCDI (e.g. [0370]) and decolonization of VRE (e.g. [0371]). However, the specification also states that patients with severe or severe/complicated CDI were removed from the analysis because “...the nature of the disease at that state is significantly different...”(e.g. [0370]) and “...of the significant physiological differences between standard and severe CDI...” (e.g. [0371]). the specification provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated, and accordingly, provides evidence which indicates even skilled artisans could not reliably predict the operability in the invention of any species other than those disclosed.  The specification states the MDI is applicable to data from patients undergoing hematopoietic stem cell transplantation at risk of developing blood stream infections to identify which patients should receive FMT (e.g. see Example 10).  However, these patients did not actually receive FMT and thus do not constitute a method of treatment (i.e. it is a method of predicting likelihood of a later outcome). The specification does not sufficiently disclose wherein the value of MDI identifies patients undergoing hematopoietic stem cell transplantation at risk for a blood stream infection, as required in newly amended claim 11 (i.e. the patients were already identified and the MDI was used to recommend which patients later developed an infection).
Further, the specification does not sufficiently disclose a nexus between results obtained for reducing occurrence of CDI and/or VRE with FMT, and the incredible breadth and diversity of other disorders claimed (see claim 20). The specification defines treating as “... (i) completely or partially inhibiting a disease, disorder or condition, for example, arresting its development; (ii) completely or partially relieving a disease, disorder or condition, for example, causing regression of the disease, disorder and/or condition; or (iii) completely or partially preventing a disease, disorder or condition from occurring in a patient that may be predisposed to the disease, disorder and/or condition, but has not yet been diagnosed as having it”; emphasis added. However, the specification does not sufficiently disclose any methods of treatment a preparation of live non-pathogenic fecal bacteria...”. The specification generically states that the composition may have as little as one member of several genera (e.g. [0198]) and/or as little as one species of fecal bacteria (e.g. [0199]), but these paragraphs do not sufficiently disclose any required structural elements (i.e. any particular required species) for maintaining the claimed functional properties thereof (i.e. completely preventing any condition claimed). 
Accordingly, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification and the specification fails to teach the necessary structure-function correlations and/or a representative number and variety of species, as set forth above.  Therefore, the only way to determine if the functional property is indeed retained (i.e. if the MDI is accurate, or if the therapeutic composition treated the disease), is empirical testing of each and every option 
State of the Prior Art and Level of Predictability in the Art: First, it is the Office’s position that FMT is not an art-recognized treatment for the incredible breadth and variety of disorders found in claim 20 ranging from acne, AIDS, and Alzheimer’s Disease to Rett Syndrome, SIDS, and schizophrenia, and that the art does not recognize any methods for completely inhibiting, relieving, or preventing most of the disorders claimed.  Second, methods for treating one of more of the claimed conditions comprising assessing microbial diversity and administering therapeutic compositions comprising preparations of live non-pathogenic fecal bacteria, were still under development and thus necessarily unpredictable. For example, with regards to assessing microbial diversity, the art supports that even a skilled artisan requires information regarding the “healthy” controls to compare any given disease state to, and thereby calculate and/or evaluate a diversity index.  Jones et al. 2015 (US 2015/0238544) teach the term “microbiota” refers to the human microbiome which comprises bacteria, fungi, viruses and archaea (e.g. [0025]) and that there are more than 1000 different species of bacteria that reside in a healthy gastrointestinal tract (e.g. [0028]). Jones teaches each individual has a personalized gut microbiota of 500 to 5000 or more species of bacteria, fungi, viruses, archaea and other microorganisms, up to 100 trillion individual organisms, that reside in the digestive tract (e.g. [0046]). Jones Clostridium difficile infections is antibiotics (e.g. [0031-0033]) with fecal transplantation (FT) being practiced as a last resort for some patients with recurrent CDI (e.g. [0034]). Jones teaches the problem with FT is that the material for the FT is not standardized and that even when donors are selected as healthy at the time of donation, that this is not adequate to assure both the quality and viability of the microbes to be transplanted (e.g. [0034]). Jones teaches there is a need for standardized pre-processed material to be administered that would assure quality and viability of the product for the patient in need thereof (e.g. [0035]).  Jones teaches human fecal material is by nature variable (i.e. unpredictable) between donors and even varies from day-to-day in the same donor and based on the expected number and diversity of microbes, it is not feasible to test and delineate the entire fecal microbiome in a sample and even less feasible to determine the effect of individual species of microbes on a given disease in general, or even CDI in particular (e.g. [0071]; and Example 11, donors 1-5). Thus, Jones supports that the skilled artisan requires guidance on what to administer for which disease condition.
Thus, the art also provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated, and accordingly, provides evidence which indicates even skilled artisans could not reliably predict the operability in the invention of any species other than those disclosed.  Therefore, the only way to determine if the combination works is empirical testing of each and every option/combination, after the fact.  Therefore, the claims are not enabled because even the skilled artisan cannot make and use the invention, with a reasonable expectation of success, based on the astronomically vast number of options and combinations permitted, since testing that many possibilities easily rises to the level of excessive, and is thus non-routine and undue. 
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. MD/PhD level); however, even one of skill in the art could not predictably extrapolate the teachings in the specification, limited to a single method of reducing the recurrence of Clostridium difficile infections and/or decolonization of VRE comprising assessing fecal microbiota diversity using a combined Shannon Index and Jensen-Shannon divergence, at an unknown level of classification, for an unknown number and type of microbes, using poorly described healthy samples; and then performing one or more allogenic fecal microbiota transplants, to all of the other treatment methods encompassed, as broadly as is claimed.  The skilled artisan simply cannot envision the MDI calculation and/or the elements of the therapeutic composition for each or any of the conditions claimed, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method used to determine such treatment outcomes, after the fact. Thus, one of skill in the art, given its unpredictability, would have to engage in undue experimentation to determine which options and combinations of options actually work and thereby carry out the invention as claimed.
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims; In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required; In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity); see also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). Accordingly, without such guidance, the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue; See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Exparte Forman, 230 USPQ 546 (BPAI 1986). 
Therefore, in view of the lack of guidance and direction provided by Applicant there would be undue experimentation required to practice the claimed treatment methods, with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification of how to effectively make and/or use the invention.  Thus, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112 first paragraph or 35 U.S.C. 112(a).

Applicant’s Arguments
9. Applicant improperly argues both 112(a) written description and 112(a) enablement rejections together. However, as these are, similar, but independent rejections, 

The Examiner alleges that “[t]he specification states the MDI may not capture the relevant microbiome differences when there are likely other differences, extrinsic to their microbiome, that are driving whether or not patients would respond to therapy (e.g. Figure 5 and [0377]).” ... is unfounded because the instant Specification states that “this analysis [AUC calculation] is complicated by the fact that FMT is such a successful therapy that there are very few samples in the unsuccessful cure section making it challenging to identify differentiating features within the two groups.” merely acknowledging the existence of factors extrinsic to the microbiome that affect human health and then proceeds to explain that high rate of success observed when practicing the claimed subject matter complicates analysis by the AUC technique (Remarks, page  11). 

The Examiner’s concerned is misplace with regards to at which level to analysis is done (Remarks, page 12).

The instant Specification expressly provides, with regard to treatment of CDI and VRE, that “[t]he primary endpoint for clinical cure of rCDI is defined as prevention of infection recurrence at 8 weeks. The primary endpoint for VRE colonization is defined as clearance of VRE colonization at the first follow-up visit (first follow-up visit is less than 6 weeks after FMT for all patients).” Specification at paragraph [0409]. (Remarks, page 12).

The instant specification has provided an explanation for allegedly not demonstrating a prediction of patients co-colonized with VRE and CDI, and has adequately described the successful application of the claimed subject matter in the treatment of patients. (Remarks, page 13).

The specification provides evidence that the claimed subject matter was used to treat patients with CDI and VRE (Remarks, pages 15-16). 


Response to Arguments
10.  Applicant’s arguments have been fully considered but are not persuasive because, as set forth above, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with 
With regards to arguments G and K the Office notes that such amendments were not made for independent claim 20 (i.e. claim 20 is not limited to CDI and VRE; thus these arguments are not germane to claim 20 and the rejection is maintained for reasons of record.
	With regards to argument E, the specification was quoted precisely. Thus, this argument not germane as Applicant acknowledges the specification says exactly what the Examiner quoted. Examiner reasserts these statements support the level of unpredictably in the art to which the invention pertains.
	With regards to argument F, it is noted that the Examiner’s concern was not for the skilled artisan to perform an assessment using comparable levels (e.g. species to species), but rather that there is no guidance and/or restriction in the claims for which level (e.g. phyla to phyla vs. family to family vs. species to species) is used. Thus, this argument is not persuasive because the Examiner maintains that each choice would lead to a mathematically distinct outcome thereby rendering the choice of threshold critical (and missing in independent claims) for any particular patient status for making the subsequent decision to treat.  
With regards to argument G, the issue focuses on how does one of skill in the art calculate the MDI in order to make the decision with regards to administering the treatment without an undue amount of experimentation first? It is noted that merely reporting an MDI (i.e. data in graphs; Examples 6 and 10) without an explanation of how to calculate it (i.e. what data, what index, what healthy sample) is not sufficient because In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	With regards to argument I, Applicants explanation of why the prediction was not shown does not negate that the prediction was not shown. Thus, this argument is not persuasive because it supports the Office’s position regarding the level of unpredictability in the art. 
With regards to argument J, the Office disagrees and notes the invention is fundamentally a method of treatment, yet what was actually administered to the patients not adequately disclosed, as set forth above. Thus, this argument is not persuasive because it does not point to support in the specification for what was in the therapeutic composition used to treat patients, leaving even a skilled artisan to determine the composition empirically. Further, Applicant is reminded that without any limitations in the claims (i.e. as written), the therapeutic composition, based on the specification, may include any and all preparations of live non-pathogenic fecal bacteria including as little as one isolated, purified, or cultured microorganism selected from a long list of diverse groups. Thus, it remains the Office’s position that undue experimentation would be required to practice the claimed invention, with a reasonable expectation of success because while enablement is not precluded by the necessity for routine screening, if a such guidance has not been provided in the instant specification with regards to MDI and/or the therapeutic composition, as set forth above
With regards to argument K, Applicant is again reminded that the MDI does not result in success or failure of the treatment per se, as this would be based on the therapeutic treatment per se. Therefore this argument is not persuasive because the therapeutic composition administered are not disclosed.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive. Accordingly, it remains the Office’s position that the only way to make and use the invention as claimed (i.e. determine if the MDI is accurate and/or if the therapeutic composition treated the disease; and thereby practicing the claimed method), is empirical testing of each option and combination of options encompassed (e.g. arbitrarily mix and match a variety of: alpha-diversity metrics; beta-diversity metrics; classification levels; types of data; bacteria present in composition; etc.); and thus, a non-routine amount of experimentation would be required to do so, with a reasonable expectation of success, because testing such a vast number of options/combinations would be easily recognized by the skilled practitioner to be disproportionately demanding and thus rise to the level of non-routine (i.e. undue).


New Rejection Necessitated by Applicant’s Amendment
New Rejection: Claim Rejections - 35 USC § 112
11. Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	As amended, claim 11 is drawn to wherein said value of said MDI identifies patients undergoing hematopoietic stem cell transplantation (HSCT) at risk for a bloodstream infection. However, the specification does not adequately describe wherein MDI is used to identify the patients undergoing HSCT, because the patients were already identified; therefore this newly added limitation constitutes new matter.  At best, Figure 11, would support identifying which patients, undergoing and/or about to undergo HSCT, are more likely to later develop a bloodstream infection, but this is not equivalent to the amended limitation requiring identification of patients undergoing HSCT per se.
It is noted that Applicant did not point to support in the specification, by page and line number, for the new limitations recited in the amended claims, but only stated that support for the new claims and amendments can be found throughout the specification and in the claims as originally filed (see Remarks page 6).  
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).


New Rejection: Claim Rejections - 35 USC § 112
12.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.  Claims 1, 4, 7-9, 11, 13, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 each recite the limitation "said disorder" in line 7 (see claim 1) or line 8 (see claim 13).  There is insufficient antecedent basis for each of these limitations in the claims because the preamble was amended to remove “a disorder”. 
Dependent claims do not clarify the issue identified above.

Pertinent Art
14.  The following prior art, made of record and not relied upon, is considered pertinent to applicant’s disclosure. 
Thukral 2017 (A review on measurement of alpha diversity in biology; Agric Res J 54(1): 1-10) teaches diversity is studied at, at least, three different levels -diversity metric to use to calculate an MDI and thereby make and use the invention as claimed.
Schroeder et al. 2018 (How robust are popular beta diversity indices to sampling error? Ecosphere 9(2):e02100.10.102/ecs2.2100) teaches there are more than 17 beta-diversity metrics organized into at least four groups, including Whittaker, Min-Max, Cody and Abundance, each of which will produce a distinct number and each of which is subject to error (see page 1, Introduction; and Table 1). 

    PNG
    media_image1.png
    407
    795
    media_image1.png
    Greyscale

Thus, Schroeder supports that one of skill in the art would need guidance on which b-diversity metric to use to calculate an MDI and thereby make and use 

Conclusion
15. No claims are allowed.

16. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

17. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video 

19.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
January 7, 2022